If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


DANIEL STOMBER,                                                      UNPUBLISHED
                                                                     December 22, 2020
               Plaintiff-Appellant,

v                                                                    No. 347360
                                                                     Sanilac Circuit Court
SANILAC COUNTY DRAIN COMMISSIONER,                                   LC No. 18-037518-CZ

               Defendant-Appellee,

and

COUNTY OF SANILAC,

               Defendant.


                                          ON REMAND


Before: RONAYNE KRAUSE, P.J., and CAVANAGH and SHAPIRO, JJ.

PER CURIAM.

        Plaintiff, Daniel Stomber, appeals by right the trial court’s grant of summary disposition in
favor of defendant, the Sanilac County Drain Commissioner. This case arises out of the destruction
of most of a double row of trees planted along the southern portion of plaintiff’s property pursuant
to maintenance work defendant performed on a drainage ditch that ran along that edge of plaintiff’s
property. Many of plaintiff’s original claims were, for one reason or another, not pursued on
appeal. We previously held that (1) the drain commissioner was only empowered to remove trees
within an easement granted to Sanilac County for purposes of maintaining the drain; (2) both rows
of trees were within that easement; (3) the drain commissioner did not commit an uncompensated
taking despite plaintiff’s claimed damage to his property; (4) the drain commissioner did not
engage in abusive or selective enforcement of his powers; and (5) plaintiff had not actually entered
into a contract with the drain commissioner, so the drain commissioner could not have breached




                                                -1-
any such contract. On appeal, our Supreme Court vacated our opinion and remanded.1 We again
affirm.

                                         I. BACKGROUND

       Our Supreme Court’s order states that the matter is remanded for reconsideration of a single
issue: our conclusion that both rows of plaintiff’s trees—as opposed to one row that was
undisputed—was within the drain maintenance easement. Our Supreme Court has directed us to
answer five specific questions in providing our “reconsideration.” Our Supreme Court described
those questions as

         On remand, the Court of Appeals shall reconsider whether the easement actually
         extends beyond the fifty-foot strips explicitly described in the releases by
         addressing: (1) the basis for the conclusion that “[t]he drafters of the releases would
         have understood the formal property descriptions to be the ‘surveys’ referenced in
         the above language[;]” (2) whether the “formal property descriptions” of the fifty-
         foot strips referred only to “the extreme width of said drain as shown in the survey
         thereof,” and, if so, the basis for this determination; (3) whether “the ‘and also’
         clause was merely a reference back to the same fifty-foot strips,” and, if so, the
         basis for this determination; (4) whether the inclusion of the phrase “for
         construction of drain and deposition of earth” within the “formal property
         descriptions” contemplates land other than the drain itself located within the fifty-
         foot strips that was reserved for maintenance; and (5) whether “and also” merely
         conjoined “the extreme width of said drain as shown in the survey thereof” with
         “sufficient ground on either side of the center line of said drain” in describing in
         plain language what the conveyance included.

We expressly reaffirm and readopt the entirety of our prior opinion, and we provide the following
clarifying analysis.

                               II. LANGUAGE OF THE RELEASES

        As an initial matter, we did not set forth the entirety of each of the 1929 releases in our
prior opinion. We recognize that this omission was confusing. To aid in comprehending why we
drew the conclusions we drew in our prior opinion, we therefore provide the entirety of the
releases, omitting such things as signatures and other boilerplate materials. Unfortunately, parts
of the releases are, for no readily explicable reason, illegible.

         The first release provided as follows:

                For and in Consideration of prospective benefits to be derived by me us [sic]
         by reason of the deepening, widening, straightening and extending of a certain
         Drain under the supervision of the County Drain Commissioner of the County of
         Sanilac and State of Michigan, as hereinafter described, We H. McGregory & wife


1
    Stomber v Sanilac Co Drain Comm’r, ___ Mich ___; 948 NW2d 593 (2020).


                                                  -2-
       Millie Evergreen of Sanilac, the Right of Way for a certain drain, hereinafter more
       particularly designated and described, over and across the following lands owned
       by me us [sic] and situated in the County of Sanilac and the State aforesaid, and
       more particularly described as follows, to-wit: S 1/8 of SW 1/4 of Sec 28. T. 13
       N.R. 12 E. The right of way conveyed and released is for the sole and only purpose
       of deepening, widening, straightening and extending over and across the said
       premises a certain Drain, application for which in writing was made on the 8th day
       of October AD 1928 by Jacob Richter and others and the locality for which has
       been determined by the Board of Determination or [illegible] of Stony Creek Drain
       of the County of Sanilac, State of Michigan, which Board determined that said
       Drain was a necessity and necessary and conducive to public health, convenience
       and welfare, and the practicability thereof has been determined by Board of
       Determination in their order bearing date this 27th day of December AD 1928, in
       which order the route and course of said drain is described as follows, to-wit:

       No 1. H McGregory (same as No. 4 Main)

       Taking a strip of land 50 feet wide on each side of a line commencing at a point
       12.33 chs. W. of the SE [illegible] at a point 0.50 chs. N of SE. corner thereof,
       traversing the last mentioned description a distance of 12.33 chains.

       This conveyance is based upon the above described line of Route and shall be
       deemed to include the extreme width of said drain as shown in the survey thereof,
       to which reference is hereby made for a more particular measurement, and includes
       a release for all claims to damages in any way arising from or incident to the
       opening and maintaining of said drain across said premises, and also sufficient
       ground on either side of the center line of said drain for the construction thereof and
       for the deposit of the excavations therefrom.

Attached was a second page seemingly repeating the “Taking a strip of land…” descriptive
language, but the entirety is legible. It provided the following description:

       Taking a strip of land 50 feet wide on each side of a line commencing at a point
       12.33 chs. W. of the SE Cor. and 0.50 chs. N therefrom of the S 1/2 of SW 1/4 of
       Sec. 28, T 15 N. R. 12 E. for construction of drain and deposition of earth, and
       running thence N 89 deg. E 12.33 chs. up to East boundary line at a point 0.50 chs.
       N of SE. corner thereof, traversing the last mentioned description a distance of
       12.33 chains.

       The second release was identical in all respects other than the description of the drain. It
described the drain as:

       No. 4 H. McGregory

       Taking a strip of land 50 feet wide on each side of a line commencing at a point
       0.50 chs. N. of the SW [illegible] line of hubs up to South boundary line at a point
       27.77 chs. E. of the SW. corner thereof, traversing the last mentioned distance of
       27.85 chains.


                                                -3-
As with the first release, attached was another page repeating the “Taking a strip of land…”
descriptive language, and again was fully legible. It provided the following description:

       Taking a strip of land 50 feet wide on each side of a line commencing at a point
       0.50 chs. N. of the SW Cor of S 1/2 of SW 1/4 of Sec. 28. T. 15 N. R 12 E. for
       construction of drain and deposition of earth and continuing thence along the N.
       side of existing highway N. 89 deg. E. 27.67 chs; thence S. 1 deg. W 0.18 chs. as
       measured by line of hubs up to South boundary line at a point 27.77 chs. E. of the
       SW. corner thereof, traversing the last mentioned distance of 27.85 chains.

Based on the identical beginnings and ends of the drain descriptions within and attached to the
releases, we infer that those descriptions were intended to be identical. In any event, critically to
this matter, both unambiguously provide for “a strip of land 50 feet wide on each side of a line.”

         A release is treated as a contract for purposes of interpreting its meaning and implications.
Shay v Aldrich, 487 Mich 648, 667; 790 NW2d 629 (2010). Thus, our obligation is “to determine
the intent of the parties by examining the language of the contract according to its plain and
ordinary meaning,” and if unambiguous, we must apply the language as written. In re Smith Trust,
480 Mich 19, 24; 745 NW2d 754 (2008). Importantly, the goal is to discern the intent of the parties
at the time the contract was made. Biltmore Land Co v Munro’s Estate, 271 Mich 125, 129; 260
NW 135 (1935). In the context of interpretation of statutes, it is important to know what words
meant at the time of enactment, and thus it is proper to consult a dictionary from the era in which
the statute was drafted. In re Certified Question from United States Court of Appeals for Ninth
Circuit (Deacon v Pandora Media, Inc), 499 Mich 477, 484-485; 885 NW2d 628 (2016); People
v Boling, 140 Mich App 606, 611-612; 364 NW2d 759 (1985). We think the same principle applies
to interpretation of older contracts.

       We therefore begin with the language of the releases. At the time the releases were drafted,
the word “and” would have been commonly understood to mean:

       1. A particle expressing the general relation of connection or addition, and used to
       conjoin word with word, clause with clause, or sentence with sentence, sometimes
       with an implication of: a Repetition; as, they rode two and two, hundreds and
       hundreds. b Variation or difference; as, “there are women and women,” that is,
       women of different sorts. c The modification of one of the connected ideas by the
       other; as, “the tediousness and process of my travel,” that is, “the tedious process,”
       etc.; “thy fair and outward character,” that is, “outwardly fair character.” d A
       consequence or sequel; as, I said go and he went. And is very frequently used where
       accurate and proper expression requires the word or; but, in the legal construction
       of language, either word will be treated as if it were the other whenever this
       construction is plainly required to give effect to the intention of the person using it;
       thus, in a bequest to “a person and her bodily issue” and may be read as or; in a
       law providing that certain cities may tax property “taxable for State and county
       purposes,” and may be construed as or. Such use of the word and, although
       common, is improper; and the words and and or are not properly in any sense
       interchangeable.



                                                 -4-
       2. In order to; -- used instead of the infinitival to after try, come, go, send, and
       colloquially or dialectically after various other verbs. . . .

       3. Sometimes merely expletive or intensive. . . .

       4. If; though. [Webster’s New International Dictionary of the English Language,
       1930 ed, p 82 (emphases in original).]

Or, similarly:

       A conjunction connecting words or phrases expressing the idea that the latter is to
       be added to or taken along with the first. It is said to be equivalent to “as well as.”
       . . . It is sometimes construed as meaning “or,” and has been so treated in the
       construction of statutes. [Bouvier’s Law Dictionary, 3d ed, Vol 1, pp 194-195.]

Our Supreme Court has explained that the words “and” and “or” may be treated as interchangeable
where needed to make a statute conform to the obvious intent of the Legislature or a contract
conform to the obvious intent of the parties. Heckathorn v Heckathorn, 284 Mich 677, 680-682;
280 NW 79 (1938); Gates v Kenney, 223 Mich 187, 188-190; 193 NW 808 (1923). Nevertheless,
consistent with the above dictionary definitions, the proper meaning of the word “and” is primarily
as a conjunction “used to denote a joinder, a union.” Mich Public Service Co v City of Cheboygan,
324 Mich 309, 341; 37 NW2d 116 (1949); see also, OfficeMax, Inc v US, 428 F 3d 583, 588-590
(CA 6, 2005).

       The word “also” would have been understood at the time as meaning:

       1. Even as; just so; even thus; as; so . . .

       2. In the same manner (as something else); likewise; hence; in addition; as well;
       besides; too. . . .

       Syn. – ALSO, TOO, LIKEWISE are used in adding one proposition or consideration to
       another. ALSO adds to a statement something which may be affirmed equally with
       what precedes . . . . [Webster’s New International Dictionary of the English
       Language, 1930 ed, pp 63-64 (emphases in original).]

Likewise:

       The word [“also”] imports no more than “item” and may not mean the same as
       “moreover”; but not the same as “in like manner.” . . . It may be (1) the beginning
       of an entirely different sentence, or (2) a copulative carrying on the sense of the
       immediately preceding words into those immediately succeeding. [Bouvier’s Law
       Dictionary, 3d ed (1914), Vol I, p 183.]

This Court has similarly treated the word “also” as connoting an addition or supplementation. See
Alford v Pollution Control Indus of America, 222 Mich App 693, 698; 565 NW2d 9 (1997).




                                                  -5-
        Taken together and given their most common and typical meanings as persons would have
understood them in 1929, we conclude that “and” and “also” do not mean exactly the same thing,
but both broadly bridge one thing to another thing in an additive manner. They are also used to
set off two things from each other, such that it is possible to distinguish from the structure of a
sentence the identify of those two things. We therefore infer that the only sensible understanding
of the release language is that the clause “sufficient ground on either side of the center line of said
drain for the construction thereof and for the deposit of the excavations therefrom” was demarked
as a separate grant in addition to a preceding grant.

        Next, we must therefore identify that preceding grant. Guiding us in this adventure is the
principle that commas typically are used to demark items in a list, or to set clauses or modifiers
off from each other; but at the same time form should not be exalted over substance. People v
Small, 467 Mich 259, 263 n 4; 650 NW2d 328 (2002); In re Forfeiture of $5,264, 439 Mich 242,
253; 439 NW2d 246 (1989); People v Walker, 330 Mich App 378, 390; 948 NW2d 122 (2019).
See also, Webster’s Collegiate Dictionary, 3d ed (1919), pp 1213-1214.

       We note that in each of the releases, there is provided a description of the drain itself,
followed by, again:

       This conveyance is based upon the above described line of Route and shall be
       deemed to include the extreme width of said drain as shown in the survey thereof,
       to which reference is hereby made for a more particular measurement, and includes
       a release for all claims to damages in any way arising from or incident to the
       opening and maintaining of said drain across said premises . . . .

Interestingly, dictionaries at the time seem to have treated the word “include” as close to
synonymous to what we would understand today as enclose: referring to confining, shutting up,
inclosing; but also to embracing or containing. Webster’s New International Dictionary of the
English Language, 1930 ed, pp 1088-1089; Bouvier’s Law Dictionary, 3d ed (1914), Vol II, p
1527. Either way, the above language provides for a conveyance of “the extreme width of” a
described drain based on a described line of route, with specific reference to a “survey.” When
used as a noun, “survey” would have been understood as:

       1. Act of surveying; a general view, as from above. . . .

       2. A particular view; an examination, esp. an official examination, of all the parts
       or particulars of a thing to ascertain its condition, quantity, or quality; as, a survey
       of the stores of a ship; a survey of roads and bridges.

       3. The operation of finding and delineating the contour, dimensions, position, etc.
       as of any part of the earth’s surface, whether land or water; as, a land or
       hydrographic survey; also, a measured plan and description of any portion of
       country, or of a road or line through it. [Webster’s New International Dictionary
       of the English Language, 1930 ed, p 2087 (emphases in original).]

Or:




                                                 -6-
       The act by which the quantity of a piece of land is ascertained; the paper containing
       a statement of the courses, distances, and quantity of land is also called a survey. . . .
       [Bouvier’s Law Dictionary, 3d ed (1914), Vol III, p 3211.]

Thus, the word “survey” would clearly have encompassed the descriptions of the drain found in
the “Taking a strip of land…” language. We further note that a second copy of that language was
attached to each release. By process of elimination, there simply is nothing else to which the
conveyance could refer.

        It necessarily follows that the first conveyance consists of the drain descriptions that, in
each of the releases, commences with “Taking a strip of land…” Thus, we must next examine
those descriptions to determine their meaning. Fortunately, this is less difficult. The beginning of
each of those descriptions more fully states, “Taking a strip of land 50 feet wide on each side of a
line…” It does not appear that there is any doubt that the line itself traverses across plaintiff’s
property; in any event, we consulted Sanilac County’s online GIS mapping service and confirmed
to our own satisfaction that it does. The word “each” would have been understood as meaning:

       Every (individual of two or more, esp. of a definite number) considered separately
       from the rest. As now used each generally implies reference to a definite number
       or group of objects and emphasizes the consideration of them as individuals; every
       emphasizes the fact that all the individuals of a class or group are included, whether
       definite or indefinite in number; as, “each side of a cube is equal to every other
       side.” Each is often used pronominally, referring to a noun before or after it.
       [Webster’s New International Dictionary of the English Language, 1930 ed, p 690
       (emphases in original).]

The word “side” had numerous possible definitions, from which we will take the liberty of
recounting only those of apparent possible relevance:

       1. The margin, edge, verge, or border of a surface; esp. one of the longer edges of
       a thing as distinguished from shorter edges (called ends); a bounding line of a
       geometrical figure; as, the side of a field, square, river, road, etc.

       2. One of the surfaces that define or limit a solid, esp. one of the longer surfaces; a
       part (as a wall of a room) connecting the extremities of the top and bottom; a face;
       as, the side of a box, a plank, a lens, a prism, etc.

       3. Any outer portion of a thing considered apart from, and yet in relation to, the
       rest; as, the upper side of a sphere; also, any part or position viewed as opposite to
       or contrasted with another; as, this or that side. . . .

       8. Fig.: An aspect or part regarded as contrasted with some other; as, the bright
       side of poverty. [Webster’s New International Dictionary of the English Language,
       1930 ed, p 1952 (emphases in original).]

Taken together, the phrase “a strip of land 50 feet wide on each side of a line” therefore indicates
two such strips that extend 50 feet from a line down the center where those strips meet.
Consequently, such a conveyance would actually be 100 feet wide in total.


                                                  -7-
        Which brings us back to the second portion of the conveyance, beginning with “and also.”
We reiterate our previous holding that, unlike the contours of the drain, this second conveyance
offers no real specificity for how much land is involved and must be construed as a “reasonable”
amount. We do not read our Supreme Court’s order as criticizing our determination that the trial
court did not clearly err in finding plaintiff’s trees to be within this additional “reasonable
maintenance area.” Rather, we infer that our Supreme Court only took exception to our failure to
fully explain why the easement included anything beyond the defined boundaries of the drain. For
the reasons discussed, we conclude that the releases granted a conveyance consisting of two parts:
(1) a 100 foot wide strip centered over the center-line of the drain itself, with the addition of (2)
something beyond those 100 feet, the width of which is not specifically defined but rather guided
by the need for such additional land for construction purposes.

                 III. ANSWERING OUR SUPREME COURT’S QUESTIONS

      Nevertheless, we have been specifically directed to answer several questions, some of
which we find difficult to consider independently.

A. THE BASIS FOR THE CONCLUSION THAT “[T]HE DRAFTERS OF THE RELEASES
WOULD HAVE UNDERSTOOD THE FORMAL PROPERTY DESCRIPTIONS TO BE THE
            ‘SURVEYS’ REFERENCED IN THE ABOVE LANGUAGE”

        As we more fully discussed above, the definition of “survey” at the time would have been
understood as referring to a description of property. Furthermore, a second copy of the description
of the drain was attached to each release. Neither party has argued that the documents we relied
on was not the relevant “survey” or that some other “survey” existed, nor is such an indication
present on the record.

  B. WHETHER THE “FORMAL PROPERTY DESCRIPTIONS” OF THE FIFTY-FOOT
STRIPS REFERRED ONLY TO “THE EXTREME WIDTH OF SAID DRAIN AS SHOWN IN
   THE SURVEY THEREOF,” AND, IF SO, THE BASIS FOR THIS DETERMINATION

         We do not understand the “formal property descriptions” of the drains to say anything
about the “extreme width of said drains.” Rather, the first part of the conveyance references the
“extreme width of said drains” as described in the descriptions of the drains. That being said, as
we discussed more fully above, “include” would seemingly have been understood as a constraint
at the time. Thus, the first part of the conveyance would indeed have been limited only to the two
50-foot strips totaling 100 feet wide.

  C. WHETHER “THE ‘AND ALSO’ CLAUSE WAS MERELY A REFERENCE BACK TO
       THE SAME FIFTY-FOOT STRIPS,” AND, IF SO, THE BASIS FOR THIS
                           DETERMINATION

        As more fully discussed above, the words “and” and “also,” particularly in conjunction,
would have connoted something additional or supplemental. Furthermore, as we discussed in our
prior opinion, if the “ ‘and also’ clause” was merely a reference to the same 50-foot strips, that
entire clause would have been pointless. See Klapp v United Ins Group Agency, Inc, 468 Mich
459, 468; 663 NW2d 447 (2003). Notably, the two parts of the release conveyance differ in
conceptual scope. The first part, referencing the drain description, is specific and absolute. The


                                                -8-
second part, in the “ ‘and also’ clause,” is not specifically defined, being instead limited to land
“sufficient” for construction and deposition.

    D. WHETHER THE INCLUSION OF THE PHRASE “FOR CONSTRUCTION OF DRAIN
    AND DEPOSITION OF EARTH” WITHIN THE “FORMAL PROPERTY DESCRIPTIONS”
    CONTEMPLATES LAND OTHER THAN THE DRAIN ITSELF LOCATED WITHIN THE
           FIFTY-FOOT STRIPS THAT WAS RESERVED FOR MAINTENANCE

        As more fully discussed above, we construe “and also” as demarking one part of the
conveyance from another. Thus, the language quoted by our Supreme Court must be considered
in context: “sufficient ground on either side of the center line of said drain for the construction
thereof and for the deposit of excavations therefrom.” As also more fully discussed above, “as
also” connotes something additional, or more than the drain itself. Thus, again, the “for the
construction thereof and for the deposit of excavations therefrom” language refers to land (of an
undefined amount) other than the land reserved for the drain itself. We note that the release states
a “purpose of deepening, widening, straightening and extending over and across the said premises
a certain Drain.” This would seem to include “construction,” meaning “construction” could be
performed within the drain and on the additional land.2 We do not believe deposition of
excavations to be at issue in this matter.

    E. WHETHER “AND ALSO” MERELY CONJOINED “THE EXTREME WIDTH OF SAID
     DRAIN AS SHOWN IN THE SURVEY THEREOF” WITH “SUFFICIENT GROUND ON
      EITHER SIDE OF THE CENTER LINE OF SAID DRAIN” IN DESCRIBING IN PLAIN
                  LANGUAGE WHAT THE CONVEYANCE INCLUDED

        As more fully discussed above, we construe “and also” as providing for a conveyance of
land in addition to the 100 feet of land specifically described in the drain. To construe the “and
also” clause as a restatement of the preceding conveyance would not make grammatical sense in
context. Although the word “and,” standing alone, could be construed as a disjunction rather than
a conjunction where it is apparent that the drafters intended to do so, (1) no such intent is apparent
to us, and (2) inclusion of the word “also” more probably indicates an additive conjunction.
Furthermore, construing “and also” as conjoining the extreme width of the drain with sufficient
ground on either side of the center line of the drain would independently seem to add to the extreme
width of the drain rather than replace it or constitute an incompetent attempt at alternative
phrasing.

                                        IV. CONCLUSION

       To the extent not contradicted by our supplemental analysis in this opinion, we expressly
readopt and reaffirm our previous opinion in full. For the reasons discussed then and now, we




2
 The phrase speaks only to “construction,” but MCL 280.6 provides that drain easements include
access for “maintenance”.


                                                 -9-
again affirm. Likewise, we again direct that the parties shall bear their own costs. MCR 7.219(A).

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Douglas B. Shapiro




                                              -10-